Citation Nr: 1440123	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-42 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral varicose veins.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to September 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas (RO). 

The claim of entitlement to service connection for bilateral varicose veins is remanded.


FINDINGS OF FACT

1.  Service connection for a bilateral knee disorder was denied by a July 1999 rating decision.  The Veteran did not perfect an appeal of that rating decision, and it is final.

2.  Evidence associated with the claims file since the unappealed July 1999 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral knee disorder, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's current bilateral knee disorder is related to his active duty service.

4.  Service connection for bilateral varicose veins was denied by a July 1999 rating decision.  The Veteran did not perfect an appeal of that rating decision, and it is final.

5.  Evidence associated with the claims file since the unappealed July 1999 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral varicose veins, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the July 1999 rating decision, and the Veteran's claim for entitlement to service connection for a bilateral knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  A bilateral knee disorder was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  New and material evidence has been submitted since the July 1999 rating decision, and the Veteran's claim for entitlement to service connection for bilateral varicose veins is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the Veteran's claim to reopen the issues of entitlement to service connection for bilateral varicose veins and a bilateral knee disorder, and entitlement to service connection for a bilateral knee disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2013).  This is so because the Board is taking action favorable to the Veteran by granting the claims to reopen, as well as granting the claim of entitlement to service connection for a bilateral knee disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

New and Material Evidence to Reopen Claims 

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for bilateral varicose veins, and for a bilateral knee disorder.  

In a July 1999 rating decision, the RO denied service connection for bilateral varicose veins although there was current evidence of mild bilateral lower extremity varicose veins, there was no evidence of in-service treatment for such condition; thus, there was no evidence that the current bilateral varicose vein disorder was related to active service.  The Veteran did not appeal the July 1999 rating decision, and it is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2013).  In this same decision, the RO denied service connection for a bilateral knee disorder, as there was no evidence that the pre-existing bilateral knee condition was permanently worsened as a result of service.  The Veteran did not appeal the July 1999 rating decision, and it is final based on the evidence then of record.  See Id.    

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the July 1999 decision is the last final disallowance with regard to the Veteran's claims, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claims for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (a).

In December 2009 and February 2010, the Veteran filed the present claim to reopen the issues of entitlement to service connection for bilateral varicose veins and entitlement to service connection for a bilateral knee disorder, respective.  In an April 2010 rating decision, the RO denied the claims to reopen.  In a September 2010 statement of the case, the RO reopened the claim of entitlement to service connection for a bilateral knee disorder, but denied service connection on the merits, finding that the evidence was not sufficient to establish a relationship between the current bilateral knee disorder and service.  In November 2010, the Veteran perfected his appeal with respect to both issues.  

Regardless of the RO's determinations as to whether new and material evidence was presented to reopen or not reopen the aforementioned claims, this decision is not binding on the Board, as "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7105.  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993) (finding that Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Comparing the evidence received since the July 1999 rating decision to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence which is new and material to the issues of entitlement to service connection for bilateral varicose veins and entitlement to service connection for a bilateral knee disorder.  At the time of the July 1999 rating decision, the evidence of record consisted of the Veteran's service treatment records, and a January 1999 VA examination report.  

Service treatment records include the report of a November 1980 induction physical examination, which is negative for complaints of or a diagnosis of a varicose vein or knee disorder.  An August 1996 record notes the Veteran's complaint of left knee pain for the past two months.  A May 1997 record notes the Veteran's complaint of right knee pain.  An October 1997 report of medical history notes the Veteran's report of "trick" or locked knee.  A June 1998 record notes the Veteran's complaint of tightening of the left knee; x-rays are negative for a fracture, however, demonstrate degeneration.  The assessment was a left knee strain due to a contusion; the examiner notes that the examination was not completed as a result of pain.  The report of a September 1998 separation physical examination is negative for complaints of or a diagnosis of a varicose vein disorder.  The report of medical history notes the Veteran's complaint of "trick" or locked knee and swollen or painful knees.  The Veteran indicated that his knee pain and swelling worsened since the last examination.  The examiner noted that the Veteran had a sprained left knee; the diagnosis was bilateral patellofemoral syndrome not considered disabling.  The examiner referred the Veteran for an orthopedic evaluation.  An October 1998 orthopedic evaluation notes the Veteran's complaint of bilateral knee pain for the past three or four months.  X-rays demonstrate early degenerative joint disease; the assessment was bilateral patellofemoral syndrome.  
 
The VA examination dated in January 1999 reveals mild segmental varicose veins in the thighs and legs, as well as bilateral patellofemoral syndrome.  An opinion addressing the etiology of these disorders was not provided.  

Bilateral Varicose Veins

Since the July 1999 rating decision, additional evidence has been received, including VA outpatient treatment records and statements and testimony from the Veteran.  In particular, during the aforementioned hearing, the Veteran testified that during active service, in approximately 1985, he observed protruding veins on his bilateral lower extremities and felt pain as a result.  He asserted that he spoke to a corpsman about the protruding veins, as they progressively worsened; however, he did not seek additional treatment for the problem during service.  He explained that the veins were, however, ugly and that made it hard to wear shorts.  The Veteran indicated that he observed protruding veins since they initially appeared during active service.  The Veteran further stated that he sought treatment at the VA Medical Center in Dallas, Texas for the condition in approximately 2004.  In addition, VA outpatient treatment records dated in 2010 note multiple varicose veins of the bilateral lower extremities.    

The Veteran's claim was denied in July 1999 because there was no evidence of a current bilateral vein disorder that was related to the Veteran's service.  The March 2014 testimony of the Veteran indicates that the Veteran's current bilateral varicose veins may have begun during active service, as the Veteran observed the symptoms that began during service persisted until the present time.  As this evidence raises a reasonable possibility of substantiating the Veteran's claim, the Board concludes that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for bilateral varicose veins.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. at 118.

Bilateral Knee Disorder

Since the July 1999 rating decision, additional evidence has been received, including VA outpatient treatment records, an August 2010 VA examination and opinion, and statements and testimony from the Veteran.  In particular, during the during a March 2014 hearing before the Board, the Veteran testified that he initially injured his knees during active service as a result of his duties, to include constant running, standing on subfloors and washing steel decks, and constant wear and tear.  He further asserted that he did not have a pre-existing knee condition prior to entry into service, and noted that his induction examination was negative for a pre-existing knee disorder.  The Veteran stated that while in service in the mid-1990's, he initially sought treatment for bilateral knee pain. 

The Veteran's claim was denied in July 1999 because there no evidence that a pre-existing bilateral knee condition was permanently worsened as a result of service.  The Veteran's testimony before the Board indicates that his current bilateral knee disorder may have begun during active service, as the Veteran observed the symptoms that began during service in the mid-1990's, and such observation is consistent with the service treatment records.  Moreover, as above, the November 1980 induction physical examination is negative for complaints of or a diagnosis of a knee disorder.  See 38 U.S.C.A. § 1111 (West 2002).  As this evidence raises a reasonable possibility of substantiating the Veteran's claim, the Board concludes that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a bilateral knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. at 118 (finding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low").  

Service Connection Law and Regulations 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, to include arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a). The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Bilateral Knee Disorder 

The Veteran contends that he has a current bilateral knee disorder that is related to active service.  During his March 2014 hearing before the Board, he testified that he initially injured his knees during active service as a result of his duties, to include constant running, standing on subfloors and washing steel decks, and constant wear and tear.  The Veteran stated that while in service in the mid-1990's, he initially sought treatment for bilateral knee pain.  He also testified that he has had bilateral knee problems since active service.  

The report of a November 1980 induction physical examination is negative for complaints of or a diagnosis of a knee disorder.  See 38 U.S.C.A. § 1111.  

Service treatment records include an August 1996 record that notes the Veteran's complaint of left knee pain for the past two months.  A May 1997 record indicates the Veteran's complaint of right knee pain.  An October 1997 report of medical history notes the Veteran's report of "trick" or locked knee.  A June 1998 record notes the Veteran's complaint of tightening of the left knee; x-rays are negative for a fracture, however, demonstrate degeneration.  The assessment was a left knee strain due to a contusion; the examiner noted that the examination was not completed as a result of pain.  The report of a September 1998 separation physical examination notes the Veteran's complaint of "trick" or locked knee and swollen or painful knees.  The Veteran indicated that his knee pain and swelling worsened since the last examination.  The examiner noted that the Veteran had a sprained left knee; the diagnosis was bilateral patellofemoral syndrome not considered disabling. The examiner referred the Veteran for an orthopedic evaluation.  
Following service, the first evidence of treatment for bilateral knee pain was in October 1998.  In this regard, a VA orthopedic evaluation dated in October 1998 notes the Veteran's complaint of bilateral knee pain for the past three or four months.  X-rays demonstrate early degenerative joint disease; the assessment was bilateral patellofemoral syndrome.  A VA examination report dated in January 1999 reveals a diagnosis of bilateral patellofemoral syndrome.  VA outpatient treatment records dated in 2009 through 2010 note the Veteran's report of bilateral knee pain since service.  Specifically, a February 2010 record notes the Veteran's report of bilateral knee pain for the past 20 years.  

A VA examination report dated in August 2010 indicates a diagnosis of bilateral knee degenerative joint disease.  Upon review of the claims file, the examiner stated that the Veteran's inservice knee complaints related more to bilateral patellofemoral syndrome which would result in some degeneration of the hyaline cartilage of the femoral condyles and the patella facets, but would not have resulted in the Veteran's current degenerative condition.  The examiner attributed the current bilateral knee disability to the Veteran's morbid obesity, attrition of aging, and musculoskeletal deconditioning and genetic predisposition to developing degenerative joints.  

The Board, however, finds the report of the August 2010 VA examination to be inadequate for purposes of deciding the claim.  The examiner's opinion was not based upon an accurate assessment of the record, as he failed to discuss all of the relevant inservice and post-service evidence of record.  In this regard, although the examiner reported reviewed the claims file, there is no indication that pertinent service treatment records were reviewed.  Specifically, a service treatment record dated in June 1998 shows x-ray evidence of bilateral knee degeneration.  Moreover, a post-service VA record dated in October 1998 demonstrates x-ray evidence of early degenerative joint disease with an assessment of bilateral patellofemoral syndrome.  Thus, the Board finds that such opinion has little probative value.    

The Board finds that the evidence of record supports a finding of service connection for a bilateral knee disorder.  An August 2010 VA examination report demonstrates x-ray evidence of bilateral knee degenerative joint disease.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997). (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board finds the Veteran's statements regarding the onset of bilateral knee pain during service and since separation, are competent and credible evidence as this is a symptom that is observable.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995). The Veteran's account as to his symptomatology has been consistent and the medical evidence of record supports his account, as service treatment records indicate complaints of left knee pain in August 1996; right knee pain in May 1997; locked knee in October 1997; tightening of the left knee, as well as x-rays that demonstrate degeneration and an assessment of a left knee strain due to a contusion in June 1998; and locked and swollen knees with an assessment of a sprained left knee and bilateral patellofemoral syndrome in September 1998.  The Veteran separated from active service in September 1998, after 17 years of serving in the United States Navy, and was diagnosed with early degenerative joint disease and bilateral patellofemoral syndrome.  Significantly, the record demonstrates x-ray evidence of arthritis to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, the Veteran's current bilateral knee degenerative joint disease is presumed to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

Accordingly, the Board finds that service connection for a bilateral knee disorder is warranted.  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a bilateral knee disorder is reopened.

Service connection for a bilateral knee disorder is granted.  

New and material evidence having been received, the claim of entitlement to service connection for bilateral varicose veins, is reopened, and to this extent only, the appeal is granted.


REMAND

Regarding the claim of entitlement to service connection for bilateral varicose veins, the Board note's the Veteran's assertion of protruding veins on his lower extremities since service.  In this regard, a varicose vein is a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Barr v. Nicholson, 21 Vet. App 303 (2007).  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Id.  Accordingly, a veteran's lay testimony regarding varicose vein symptomatology in service is competent evidence.  

Given the Veteran's competent assertion of protruding veins on his lower extremities since service, and his current diagnosis of varicose veins of the lower extremities, the case must be remanded in order for the Veteran to be afforded a VA examination in connection with the present claim to determine whether any vein disorder had its onset in service, or is otherwise related to service.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, during the hearing before the Board in March 2014, the Veteran asserted that he was treated for his bilateral vein condition at the VA Medical Center in Dallas, Texas in approximately 2004.  Moreover, the Veteran appears to receive ongoing treatment at such facility for the claimed disorder.  The record contains treatment records from the VA Medical Center in Dallas, Texas dated in 2008 through October 2013; however, the RO must obtain complete records from such facility from January 2004 to the present.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain the complete VA outpatient treatment records from the VA Medical Center in Dallas, Texas from January 2004 to the present. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine whether any current or previously diagnosed bilateral varicose vein disorder is related to his military service.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether the Veteran's current bilateral varicose vein disorder is related to his military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the requested report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


